 STRUCTURALFINISHING439StructuralFinishing,Inc.andGeneral Teamsters,Chauffeurs,Warehousemen&Helpers of Local982, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpersof Amer-ica, AFL-CIO'andTammy L. CastropConsolidatedMarketingNetwork,Inc.; and Struc-turalFinishing,Inc.andGeneral Teamsters,Chauffeurs,Warehousemen&Helpers of Local982, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-ica,AFL-CIO. Cases 31-CA-12094, 31-CA-12180, and 31-CA-13075August 31, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn July 16,1987, the National Labor RelationsBoard issued its Decision and Order in this case di-recting Structural Finishing,Inc. (the Respondent)to reinstate employees Richard (Rick) Ryder andTammy Castrop(Higgins)and to make them wholefor any loss of earnings they may have incurred asa result of the Respondent's unfair labor practices.2On April 29,1988, the United States Court of Ap-peals for the Ninth Circuit entered its judgment en-forcing the Board'sOrder.3On June 10,1988, theRegional Director for Region 31 issued a backpayspecification and notice of hearing that set forthspecifically and in detail the backpay computationsfor the net backpay due the above-named employ-ees.On September 15, 1988,the Respondent filedan answer admitting in part and denying in part thebackpay specification.On December 12, 1988, the General Counselfiledwith the Board a Motion for Summary Judg-ment with respect to the computation of grossbackpay,with exhibits attached.TheGeneralCounsel'smotion alleged that the Respondent'sanswer failed to satisfy the requirements of Section102.54 of the Board'sRules and Regulations whichrequires,inter alia,that any denial to the grossbackpay formula set forth an applicable theory orsupporting figures for its denial.On December 15,1988, the Board issued a Notice to Show Causewhy the General Counsel'sMotion for SummaryJudgment should not be granted.On April 19,'On November 1, 1987, the Teamsters International Union was read-mitted to theAFL-CIO.Accordingly,the caption has been amended toreflect that change.2 284 NLRB 981 On November 20, 1987, the Board issued an ordercorrecting its July 1987 order to add the inadvertently omitted name ofthe Respondent Consolidated Marketing Network,Incwhich had beenfound to be an alter ego of Structural Finishing,Inc Thus,the two Re-spondents herein are collectively referred to as the Respondent.8 The court's judgment was not published1989, the Respondent filed a response to a Supple-mental Notice to Show Cause.4The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this proceeding, theBoard makes the following:Ruling on Motion for Summary JudgmentSection 102.56(b) and(c) of the Board'sRulesand Regulations, 5states:(b)Contents of answer to specification.-Theanswer shall specifically admit,deny, or ex-plain each and every allegation of the specifi-cation,unless the respondent is without knowl-edge, in which case the respondent shall sostate, such statement operating as a denial. De-nials shall fairly meet the substance of the alle-gations of the specification at issue.When a re-spondent intends to deny only a part of an al-legation,the respondent shall specify so muchof it as is true and shall deny only the remain-der.As to all matters within the knowledge ofthe respondent,including but not limited tothe various factors entering into the computa-tion of gross backpay, a general denial shallnot suffice.As to such matters, if the respond-ent disputes either the accuracy of the figuresin the specification or the premises on whichthey are based, the answer shall specificallystate the basis for such disagreement,settingforth in detail the respondent's position as tothe applicable premises and furnishing the ap-propriate supporting figures.(c)Effect offailure to answer or to plead spe-cificallyand in detail to backpay allegations ofspecifications.-Ifthe respondent fails to fileany answer to the specification within the timeprescribed by this section,theBoard may,either with or without taking evidence in sup-4 On March 14, 1989,the Board issued a Supplemental Decision andOrder(293 NLRB 120)based partly on the fact that it had not received aresponse to the Notice to Show Cause from the Respondent.However,by letter dated March 20, 1989, the Respondent advised the Board thatalthough it had received a copy of the Board'sSupplemental Decisionand Order,ithad not received the original Motion for Summary Judg-ment or the Board'sOrder Transferring and Notice to Show Cause untilJanuary 14, 1989, and by that time the time for filing a response to theNotice to Show Cause had expired.Therefore,on March 28,1989, basedon the Respondent's above representations, the Board issued an Order va-cating its Supplemental Decision and Order of March 14, 1989, andissued a Supplemental Notice to Show Cause.5 Formerly Sec 102 54 The Board amended its rules governing pro-ceedings concerning compliance with Agency orders effective November13, 1988 The substance of former Secs.102 54 and 102.55 has been incor-porated into Sec. 102 56 as revised,and former Sec. 102.56,with somemodification,has become the new Sec 102 57,while the substance offormer Sec 102.57 has become par. (c) of the new Sec. 102.55 in the re-vised rules296 NLRB No. 59 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDport of the allegations of the specification andwithout further notice to the respondent, findthe specification to be true and enter suchorder as may be appropriate. If the respondentfiles an answer to the specification but fails todeny any allegations of the specification in themanner required by paragraph (b) of this sec-tion,and the failure so to deny is not adequate-ly explained,such allegation shall be deemedto be admitted to be true, and may be so foundby the Board without the taking of evidenceof supporting such allegation,and the respond-ent shall be precluded from introducing anyevidence controverting the allegation.The Motion for Summary Judgment submits thattheRespondent has failed to comply with theBoard'sRules in that its answer is unclear as towhether it is denying the gross backpay computa-tion for the entire period or for only certain quar-ters; that the Respondent's general denial of para-graphs 2 and 3 in the specification concerning thetotal gross backpay owed did not "fairly meet thesubstance of the allegations denied";6and that theRespondent did not properly dispute "either theaccuracy of the figures in the specification or thepremises on which they are based." The motionalso contends that the Respondent did not specifi-cally state the basis for its disagreement with thebackpay specification or set forth in detail its posi-tion as to the applicable premises and furnish theappropriate supporting figures.We agree with the General Counsel that the Re-spondent's answer to the gross backpay allegationsdoes not conformto theBoard'sRules as to mat-terswithin theRespondent'sknowledge.Theanswer to paragraph 2 of the backpay specificationessentially disputes the hourly formula used by theGeneral Counsel by denying the number of hoursworked by the discriminatees during the periodsimmediately preceding their discharges.It does notelaborate further and proffers no hourly figuresworked by the discriminatees during those periods.Neither does it submit reasons why the hours setforth in that paragraph of the specification are notrepresentativeof the hours the discriminateeswould have worked during the backpay period,nor what it believes the hours for them shouldhave been calculated to be and the basis for thatcalculation.7The answer to paragraph 3 merely6 Par.2 alleges the amount of pay each discriminatee would haveearned at the Respondent'sduring the backpay period based on thenumber of hours worked during the periodjust prior to the dischargeand the rate of pay in effect during the backpay period.Par 3 alleges thegross backpay for each discriminatee for each quarter of the backpayperiod and the computational method used to arrive at those totals.The remainder of the Respondent's answer to par. 2 of the specifica-tion is also vague and confusing and therefore insufficient to place grossdenies the quarterly gross backpay of the discrimin-atees as setforth in the specification. All of theseallegations denied by the Respondent pertain tosubjects clearlywithin the Respondent's knowl-edge,and the Respondent's failure to state the basisfor the denials does not comply with the require-ments of the Board's Rules.Moreover,we find that the Respondent's re-sponse to the Supplemental Notice to Show Causeisequally nonresponsive.In denying that it failedto satisfy the Board'sRules, the Respondent relieson its claimthat the General Counsel failed to pro-vide it with previously requested evidence neces-sary to adequately respond to the backpay specifi-cation.Our examination of that request by the Re-spondent,in a letter dated August 29, 1989, showsthat it was concerned primarily with matters relat-ing to interim earnings that the Respondent wouldhave access to during the hearing on the discrimin-atees' interim earnings. The issue of interim earn-ings is not before us at this time and the Respond-ent's lack of interim earnings data at this pointshould not have precluded it from filing an ade-quate answer regarding the discriminatees'allegedgross backpay. The Respondent also requestedproof from the General Counsel that Castrop'sname was legally changed to Higgins.This infor-mation is neither germane to the determination ofCastrop's (Higgins')gross backpay nor informationthat the General Counsel is obligated to providethe Respondent.Finally,the Respondent questionstheGeneral Counsel'scalculations regarding thenumber of hours each discriminatee would haveworked per pay period for the Respondent. Wenote that the Respondent in its answer to the back-pay specification admitted to the calculationmethod and, as we have previously found, this isinformation ordinarily within the possession of theRespondent. Therefore, we find that the Respond-ent's response to the Supplemental Notice raises noissue of fact or law concerning the amounts ofgross backpay involved for the two discriminateesin question.backpay in issue. The answer gives purported figures of pay for Castrop(Higgins)during what presumably were her last two pay periods beforeher discharge.Thereisno explanation how these figures were reached,nor is it clear from the figures themselves what they actually representIn any event,they do not contradict the General Counsel's gross backpaycomputations as to Castrop Similarly,the answer's denial of the applica-ble pay ratefor Ryderthrough the expiration of Respondent StructuralFinishing's contract appears to have little if any relevance Ryder's back-pay period did not beginuntilApril 29,1983, the day before the contractexpired.Further,the pay ratefor Ryderas set forth in the specificationfor the backpay period is the same rate the Respondent acknowledgeswas paid by Respondent Consolidated Marketing,Respondent StructuralFinishing's alter ego In these circumstances,theRespondent's answerdoes not raise any discernible issue with respect to Ryder's gross back-Pay. STRUCTURALFINISHING441As theRespondent has failed to deny the grossbackpay allegations in the manner prescribed inSection 102.56 (b) and(c) or to explain adequatelyits failure to do so, Section 102.56 (c) requires thatsuch allegations be deemed admitted to be true.Accordingly,we find the alleged amounts of grossbackpayto be true.Further,we shall grant theGeneral Counsel'sMotion for Summary Judgmentas it pertains to the gross backpay allegations of thebackpay specification and the Respondent is pre-cluded from introducing any evidence controvert-ing them.ORDERIt is ordered that the General Counsel'sMotionfor Summary Judgment is granted with respect tothe gross backpay of Richard (Rick) Ryder andTammy Castrop (Higgins) as setforth in the back-pay specification.IT IS FURTHER ORDERED that this proceeding isremandedto theRegionalDirectorfor Region 31for thepurpose of issuing a notice of hearing andscheduling the hearing before an administrative lawjudge,which shall belimited to taking evidenceconcerning the interim earnings ofRichard (Rick)Ryder and Tammy Castrop (Higgins).IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties asupplemental decision containing findingsof fact,conclusionsof law,and recommendations based onall the recordevidence.Following service of theadministrative law judge's decision on the parties,the provisions of Section102.46 of theBoard'sRules shall be applicable.